0^1-15-003-^%-Ct
                                               oH • 1'^ '/50'^s^ 'aiS-.
Margaret Griffith #1998464
742 F.M. 712

Marlln,    76661                                                             er*

                                                                                   2-0
                                                                             as    I*
05/29/2016

Dear Cierk,
                                                                              ro


                                                                              3:
                                                                                   m
                                                                              f?

   Irecently received your letter dated May 3, 2016 informing me Of-a-^form|^ *
submission ON BRIEFS ONLY" set for June 8, 2016.1 did not receive this letter until
Tuesday May 24*^. When I looked more closely Irealized that the address on the
clerk's response is incorrect.

    Wouid you please correct my address to read:

      Margaret Griffith 1998464
      742 FM 712

      Marlin, TX 76661

  Thank you very much.

Respectfully,


Margaret Griffith
MargaretGriffith 1998464
742 FM 712                                     sAf'i        tx
Martin, TX 76661                               PJODISTfSISCT
                                                 31 MAY2SD<1£.PM31




Vh'--' ^
~J" --
                             Fourth Court of Appeals
  <-•>                       Cadena-Reeves Justice Center
  t.j'r.
                             300 Dolorosa, Suite 3200
                             San Antonio, TX 7.8205




                           7B20S-3i3000